KENNETH L. BUETTNER,
Judge, dissenting.
120 Article 18, § 4(a) provides that the powers of initiative on referendum are reserved to the people of every municipal corporation with reference to all legislative authority which the municipality may exercise.
{21 The Legislature has authorized the process by which territory of a municipality may be de-annexed. While the focus is on 11 0.8.2011 21-110(A)(2), which provides a petition process by persons living in the property sought to be de-annexed, the majority ignores 21-110(A)(1) which allows for de-an-nexation by an ordinance of the governing body. It would appear to me that if a city council may by ordinance, de-annex territory, then the people of the city, under their constitutionally reserved power of Article 18, *19§ 4(a), may seek enactment of such an ordinance by initiative petition.
1] 22 In addition, it is not clear the initiative petition was facially unconstitutional. If it was, then all efforts to de-annex territory would suffer the same "insufficiency." Rather, the objections are more properly raised when and if the initiative petition becomes law and is applied.
1 23 I respectfully dissent.